
      
        DEPARTMENT OF DEFENSE 
        48 CFR Part 252 
        [DFARS Case 2002-D019] 
        Defense Federal Acquisition Regulation Supplement; Transportation of Supplies by Sea—Commercial Items 
        
          AGENCY:
          Department of Defense (DoD). 
        
        
          ACTION:
          Proposed rule with request for comments. 
        
        
          SUMMARY:
          DoD is proposing to amend the Defense Federal Acquisition Regulation Supplement (DFARS) to add an alternate version of a clause, pertaining to transportation of supplies by sea, to the list of clauses included in contracts for commercial items to implement statutes or Executive orders. The alternate version of the clause applies to contracts at or below the simplified acquisition threshold. 
        
        
          DATES:
          Comments on the proposed rule should be submitted in writing to the address shown below on or before December 24, 2002, to be considered in the formation of the final rule. 
        
        
          ADDRESSES:

          Respondents may submit comments directly on the World Wide Web at http://emissary.acq.osd.mil/dar/dfars.nsf/pubcomm. As an alternative, respondents may e-mail comments to: dfars@acq.osd.mil. Please cite DFARS Case 2002-D019 in the subject line of e-mailed comments. 
          Respondents that cannot submit comments using either of the above methods may submit comments to: Defense Acquisition Regulations Council, Attn: Ms. Amy Williams, OUSD (AT&L) DP (DAR), IMD 3C132, 3062 Defense Pentagon, Washington, DC 20301-3062; facsimile (703) 602-0350. Please cite DFARS Case 2002-D019. 

          At the end of the comment period, interested parties may view public comments on the World Wide Web at http://emissary.acq.osd.mil/dar/dfars.nsf. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Amy Williams, (703) 602-0328. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        A. Background 

        This proposed rule corrects an oversight in the final rule published at 67 FR 38020 on May 31, 2002, under DFARS Case 2000-D014, Ocean Transportation by U.S.-Flag Vessels. That rule added requirements for contractors to use U.S.-flag vessels when transporting supplies by sea under contracts at or below the simplified acquisition threshold, in accordance with 10 U.S.C. 2631. The rule provided an Alternate III for use with the clause at DFARS 252.247-7023, Transportation of Supplies by Sea, in contracts at or below the simplified acquisition threshold, to minimize the information required from contractors under these contracts. This proposed rule adds Alternate III of 252.247-7023 to the list of clauses at 252.212-7001, Contract Terms and Conditions Required to Implement Statutes or Executive Orders Applicable to Defense Acquisitions of Commercial Items, as it was inadvertently omitted from the previous DFARS rule. 
        This rule was not subject to Office of Management and Budget review under Executive Order 12866, dated September 30, 1993. 
        B. Regulatory Flexibility Act 

        DoD does not expect this rule to have a significant economic impact on a substantial number of small entities within the meaning of the Regulatory Flexibility Act, 5 U.S.C. 601, et seq., because most entities providing ocean transportation of freight are not small businesses, and the rule minimizes the information required from contractors under contracts valued at or below the simplified acquisition threshold. Therefore, DoD has not performed an initial regulatory flexibility analysis. DoD invites comments from small businesses and other interested parties. DoD also will consider comments from small entities concerning the affected DFARS subpart in accordance with 5 U.S.C. 610. Such comments should be submitted separately and should cite DFARS Case 2002-D019. 
        C. Paperwork Reduction Act 
        The information collection requirements in this rule are covered by Office of Management Budget Clearance Number 0704-0245, and have been approved for use through July 31, 2004. 
        
          List of Subjects in 48 CFR Part 252 
          Government procurement.
        
        
          Michele P. Peterson,
          Executive Editor, Defense Acquisition Regulations Council. 
        
        Therefore, DoD proposes to amend 48 CFR part 252 as follows: 
        1. The authority citation for 48 CFR part 252 continues to read as follows: 
        
          Authority:
          41 U.S.C. 421 and 48 CFR Chapter 1. 
        
        
          PART 252—SOLICITATION PROVISIONS AND CONTRACT CLAUSES 
          2. Section 252.212-7001 is amended as follows: 
          a. By revising the clause date to read “(XXX 2002)”; and 
          b. In paragraph (b), by revising entry “252.247-7023” to read as follows: 
          
            252.212-7001 
            Contract Terms and Conditions Required to Implement Statutes or Executive Orders Applicable to Defense Acquisitions of Commercial Items. 
            
            
            
              (b) * * * 
            
          
          
            252.247-7023
             Transportation of Supplies by Sea  (May 2002) (Alternate I) (Mar 2000) (Alternate II) (Mar 2000) (Alternate III) (May 2002) (10 U.S.C. 2631). 
            
            
            
          
        
      
      [FR Doc. 02-27106 Filed 10-24-02; 8:45 am] 
      BILLING CODE 5001-08-P
    
  